Citation Nr: 0947059	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  06-16 564	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.  

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.  

3. Entitlement to service connection for residuals of a 
cervical spine injury.  

4. Entitlement to a compensable rating for residuals of a 
right hand injury.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

Veteran and [redacted]


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1960 to January 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in July 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In July 2008, the Veteran withdrew claims of service 
connection for asbestosis, pulmonary fibrosis as secondary to 
asbestosis, and emphysema as secondary to the service-
connected posttraumatic stress disorder. 

In January 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  At the time of hearing the Veteran 
submitted additional evidence with a waiver for initial RO 
review.  

The reopened claim of hypertension and the claim for increase 
for the right hand disability are REMANDED to the RO via the 
Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1. In a rating decision in July 1981, the RO denied the claim 
of service connection for hypertension; after the Veteran was 
notified of the adverse determination and of his appellate 
rights, he did not appeal the denial of the claim and the 
rating decision became final.

2. The additional evidence presented since the rating 
decision by the RO in July 1981 relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim of service 
connection for hypertension.  

3. In a rating decision in July 1981, the RO denied the claim 
of service connection for a back disability; after the 
Veteran was notified of the adverse determination and of his 
appellate rights, he did not appeal the denial of the claim 
and the rating decision became final.

4. The additional evidence presented since the rating 
decision by the RO in July 1981 relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim of service 
connection for residuals of a back injury.  

5. Residuals of a back injury are shown by competent medical 
evidence to be the result of service.

6. Residuals of a cervical spine injury are shown by 
competent medical evidence to be the result of service.


CONCLUSIONS OF LAW

1. The rating decision in July 1981 by the RO, denying 
service connection for a hypertension, became final.  38 
U.S.C.A. § 7105(c) (West 2002).

2. The additional evidence presented since the rating 
decision by the RO in July 1981, denying the claim of service 
connection for hypertension is new and material and the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

3. The rating decision in July 1981 by the RO, denying 
service connection for a back disability, became final.  38 
U.S.C.A. § 7105(c) (West 2002).

4. The additional evidence presented since the rating 
decision by the RO in July 1981, denying the claim of service 
connection for a back disability is new and material and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

5. Residuals of a back injury were incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 
3.303 (2009).

6. Residuals of a cervical spine injury were incurred in 
service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 
3.303 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In light of the favorable disposition and further development 
on the reopen claim of service connection for hypertension 
and the claim for increase for the right hand disability, 
VCAA compliance need not be further discussed. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Application to Reopen the Claims of Service Connection for 
Hypertension and Residuals of a Back Injury

Although the prior rating decision is final, it may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.

After the RO notified the Veteran of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the denial of the claims, and the rating 
decision became final based on the evidence of record at the 
time.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Although a prior unappealed rating decision of the RO is 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.

As the Veteran's application to reopen the claim of service 
connection was received after August 2001, the current 
regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Regardless of how the RO ruled on the question of reopening, 
the Board must decide the matter on appeal, because reopening 
is a threshold jurisdictional question for the Board.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial).

Evidence is presumed credible for the purposes of reopening a 
claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
presumption is rebuttable when the evidentiary assertion is 
inherently incredible.  See King v. Brown, 5 Vet. App. 19, 21 
(1993) (evidentiary assertions are presumed true except when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion). 

Evidence Previously Considered

In a rating decision in July 1981, the RO denied the claims 
of service connection for hypertension and a back disability 
on the grounds that the medical evidence did not show the 
disabilities.  

Hypertension

Additional Evidence

The additional evidence presented since the rating decision 
in July 1981, consists of a letter from a private medical 
doctor in October 2006, who indicated that there is evidence 
that the Veteran had hypertension since 1974 according to the 
medical records that he reviewed.  

Analysis

As the additional evidence documents that the Veteran's 
hypertension may be related to service, the evidence relates 
to an unestablished fact necessary to substantiate the claim, 
which raises a reasonable possibility of substantiating the 
claim and the claim is reopened.  The reopened claim of 
service connection for hypertension is address in the Remand.  

Residuals of Back Injury

Additional Evidence

The additional evidence presented since the rating decision 
in July 1981 consists of an independent medical expert (IME), 
dated in September 2009 with clarification in October 2009, 
where the examiner concluded that the Veteran's helicopter 
crash in service was at least as likely as not to be the 
cause of the degenerative disc disease of the lumbar spine.  

Analysis

As the additional evidence documents that the Veteran's 
current back disability may be due to the helicopter crash in 
service, the evidence relates to an unestablished fact 
necessary to substantiate the claim, that is, the current 
back disability may be due to service, which raises a 
reasonable possibility of substantiating the claim and the 
claim is reopened.

Principles of Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  



Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.   Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nichloson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in 
veterans cases is to be done by the Board)). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Service Connection for Residuals of Injuries of the Low Back 
and Cervical Spine 

Facts 

The Veteran served in the United States Navy as a corpsman from 
1960 to 1980. 

On September 2, 1966, in Vietnam, while assigned to a Marine 
infantry battalion, the Veteran and Marines were being 
transported by helicopter, which was brought down by enemy 
fire and crashed.  The Veteran suffered a laceration of the 
left hand, a facial wound, and a possible concussion for 
which he received the Purple Heart Medal.  He was admitted 
for observation for one day and then discharged to duty the 
following day.  The remainder of the service treatment 
records contain no complaint or finding of spinal 
abnormality. 

The Veteran in statements and testimony asserts that he has 
had back and neck pain since his helicopter crash in service.  
Lay statements from friends received in April 2006 indicate 
the Veteran has had back problems.  He also argued that 
strenuous physical activity in service, including marches, 
climbing ship ladders, conducting sanitation inspections, and 
carrying supplies, caused skeletal stresses.  

After service, on initial VA examination in May 1981, the 
Veteran complained of left shoulder pain, low back pain with 
pain into the lower extremities, and headaches of several 
years duration, following the helicopter crash in 1966.  X-
rays of the lumbar spine revealed no degenerative changes.  
No low back pathology was found.  



VA records show that in April 2002 and in August 2003 the 
Veteran complained of low back and mid-back pain.  History 
included a diagnosis of degenerative disc disease by MRI a 
"few years" previously.  In November 2003, X-rays revealed 
degenerative changes of the cervical spine.  In May 2004, a 
MRI revealed degenerative disc disease of the lumbar spine. 

On VA examination in April 2006, the Veteran complained of 
lumbar and cervical pain.  X-rays of the cervical spine in 
March 2006 showed narrowing of the neural foramina.  A MRI of 
the lumbar spine showed degenerative disc disease, which was 
worst at L5-S1.  X-rays of the lumbar spine showed arthritis.  
The diagnoses were degenerative disc disease of the cervical 
and lumbar segments of the spine.  The examiner expressed the 
opinion that the current findings were less likely than not 
due to the helicopter crash because the current findings were 
suggestive of repetitive micro-trauma and aging, rather than 
a major injury, resulting from the helicopter crash in 1966.  
The examiner noted that the injury occurred in 1966, with no 
documentation of degenerative changes until 2003 and a major 
injury occurring more than forty years prior would have more 
significant findings.  

Private medical records show that in May 2006 a MRI revealed 
facet arthrosis at L2-3, L3-L4, L4-L5, and L5-S1 and disc 
protrusion at L4-L5, and reportedly degenerative changes of 
the cervical spine.  A private physician expressed the 
opinion that the Veteran sustained a maximum axial load to 
the spine from the impact of the helicopter crash and in the 
absence of a history of other injury or trauma it was 
extremely likely that the current degenerative disc disease 
was the result of trauma due to the initial injury. 

VA progress notes in May 2006 noted the Veteran's helicopter 
crash during service and indicated that his back and neck 
pain was post-traumatic in nature.  In January 2007, the 
records show a diagnosis of spinal stenosis with left leg 
radiculopathy.  



In September 2007, a second private physician expressed the 
opinion that the arthritic changes of the lumbar and cervical 
segments of the spine were more likely than not 
post-traumatic because of the history of a head injury at the 
time of the helicopter crash and that a crash that can cause 
a head injury can also cause a lower back injury.  

MRIs in 2008 showed disc changes of the lumbar and cervical 
segments of the spine.  VA records in December 2008 
documented discogenic disc disease of the lumbar and cervical 
segments of the spine.  

In January 2009, the Veteran testified that the helicopter 
crash occurred during an attempted landing, when the aircraft 
came under enemy fire and a rocket or grenade hit in the area 
of the rear rotor and the aircraft fell about 40 feet to the 
ground.  The aft portion of the aircraft hit first and then 
the aircraft pitched forward and hit a second time on the 
belly of the aircraft and the aircraft split in two about 
mid-ship.  The co-pilot, who was flying the aircraft at the 
time, was ejected through the canopy and the rest of the 
helicopter crew and most of the Marines being transported 
were injured.  The Veteran testified that after the crash as 
a corpsman he had access to pain medication, which he used, 
and for this reason the service treatment records contain no 
back or neck complaints.  His daughter testified that 
throughout her life, she always has known that her father had 
back pain.  

In January 2009, a third private physician expressed the 
opinion that it was at least as likely as not that the 
current findings of the lumbar and cervical segments of the 
spine were the result of the helicopter crash in 1966.  The 
Veteran also was informed that while degeneration occurs with 
age it also was likely as not increased in the spine due to 
the trauma the Veteran sustained in service.  The diagnoses 
were traumatic herniated nucleus pulposus and disc osteophyte 
complexes secondary to degeneration at C5-6 and C6-7 and 
lumbar facet stenosis at L4-5 and L5-S1 secondary to 
bilateral facet hypertophy, secondary to degeneration.  



In August 2009, the Board requested an independent medical 
expert opinion (IME) and asked that the examiner to address 
the following questions: 

Whether the current degenerative arthritis and 
degenerative disc disease of the cervical and lumbar 
segments of the spine were more likely than not (a 
probability greater than 50 percent), at least as likely 
as not (a probability of 50 percent), or less likely 
than not (a probability less than 50 percent) caused by 
the helicopter crash in 1966?

In formulating the opinion, the examiner was asked to 
comment on the following: 

a).  On initial VA examination in May 1981, fourteen 
years after the helicopter crash in 1966, X-rays of the 
lumbar spine did not show any degenerative changes.

b). Degenerative arthritis and degenerative disc disease 
by X-ray or by MRI were first document in 2003.

c). What is the effect of deceleration or G force on the 
spine in the helicopter crash described by the Veteran 
in which the aircraft split in two and the co-pilot was 
ejected through the canopy and one Marine, who was 
seated near the Veteran, suffered a broken collar bone 
and hip. 
        
d). Is there any medical or scientific evidence for the 
support of the delayed onset of residuals of trauma as 
in this case.

In September 2009, the IME expressed the opinion that the 
helicopter crash in 1966 was at least as likely as not to be 
the cause of the degenerated discs in the both the lumbar and 
cervical segments of the spine.  The IME noted that the crash 
resulted in severe G forces that could certainly affect the 
spine, however it was difficult to point to the crash as the 
main source of the Veteran's degeneration.  Reference was 
made to age related osteoarthritis and disc degeneration in 
the medical literature.  


The IME noted the Veteran fell within the correct age range 
of the normal development of lumbar disc degeneration and 
given that he was living a normal life until fourteen years 
after the crash, suggested that the Veteran's current 
disabled state is the accumulation of a lifetime of injuries 
to his back, rather than one accident which occurred forty 
years ago.  

In October 2009, in clarifying his previous statements, the 
IME reiterated his conclusion that the crash was at least as 
likely as not the cause of the Veteran's current disability, 
as the disability was probably an equal share of the crash 
and aging.  

Analysis

The service records show that in September 1966 the Veteran 
was in a helicopter that was brought down by enemy fire and 
crashed.  The service treatment records are negative for any 
complaint, treatment, or finding of disability of the lumbar 
or cervical spine. 

The evidence clearly shows that the Veteran currently suffers 
from a lumbar and cervical spine disability to include 
degenerative disc disease, which was first diagnosed after 
service. 

The remaining question is whether service connection may be 
granted when the disabilities was first diagnosed after 
service, considering all the evidence of record. 38 C.F.R. § 
3.303(d).  

Where, as here, the determinative question involves medical 
causation, that is, evidence of an association or link 
between the current lumbar spine disability and cervical 
spine disability and service, competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or medical opinion.  38 C.F.R. § 3.159.  

On the question of medical causation, there is competent 
medical evidence against and for the claims of service 
connection.  

The evidence against the claim consists of the opinion of the 
VA examiner who in April 2006 concluded that it was less 
likely than not the current lumbar and cervical spine 
disabilities were due to the helicopter crash in service as 
the current findings were suggestive of repetitive micro-
trauma and aging.  

The evidence in favor of the claims consists of the opinions 
of three different physicians, dated in May 2006, September 
2007 and January 2009, who concluded that the current 
findings of the lumbar and cervical segments of the spine 
were due to the helicopter crash in 1966.  

The first physician explained that in the absence of a 
history of other injury or trauma it was extremely likely 
that the current degenerative disc disease was the result of 
trauma due to the helicopter crash.  The second physician 
stated that as the crash caused a head injury it was more 
likely it also caused the back injury and the third physician 
explained that while degeneration occurs with age it also was 
exacerbated by the trauma the Veteran sustained in the 
helicopter crash.  

The IME concluded that the in-service crash was at least as 
likely as not the cause of the Veteran's current disability, 
as the disability was  probably equally due to the crash and 
aging.  

With regard to medical opinions, the probative value or 
evidentiary weight to be attached to a medical opinion is 
within the Board's province as finder of fact.  The guiding 
factors in evaluating the probative value of a medical 
opinion include whether the opinion is based upon sufficient 
facts, and whether the opinion applied valid medical analysis 
to the significant facts of the case in order to reach the 
conclusion submitted in the opinion.  Nieves-Rodriguez, 22 
Vet. App. 295, 304 (2008).



When, after careful consideration of the entire record, a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in favor of the Veteran.  By reasonable 
doubt is meant one which exists because of an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  

In this case, where the significant facts are not disputed, 
that is, the helicopter crash and post-service diagnoses many 
years after the service, and the same set of facts have 
resulted in contradictory conclusions, the Board finds that 
there is an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claims of service connection.  Under these circumstances, as 
there is a reasonable doubt, which is resolved in the 
Veteran's favor, service connection is established for 
residuals of a low back injury and residuals of a cervical 
spine injury.


ORDER

As new and material evidence has been presented, the claim of 
service connection for hypertension is reopened.  

As new and material evidence has been presented, the claim of 
service connection for residuals of a back injury is 
reopened.  

Service connection for residuals of a low back injury is 
granted.

Service connection for residuals of a cervical spine injury 
is granted. 




REMAND

On the reopened claim of service connection for hypertension, 
further evidentiary development is needed under the duty to 
assist. 

On the claim for increase for the right hand disability, in 
January 2009 the Veteran stated that he had pain in the 
saddle joint of his right hand and that his service-connected 
right hand increased in severity.  As the Veteran's testimony 
suggests a material change in the disability, since the 
Veteran's last VA examination in April 2006, reexamination is 
in order under 38 C.F.R. § 3.327.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to 
determine whether it is at least as likely 
as not that the current hypertension had 
onset in service. 

The VA examiner is asked to comment on 
the clinical significance of the 
following: 

a).  The service treatment records show 
that in January 1974, blood pressure 
was 136/88; on reenlistment examination 
in October 1974, it was 140/70, and in 
May 1976, blood pressure was 152/80.  

b).  After service on VA examination in 
May 1981, the blood pressure readings 
were 140/84, 136/84 and 138/84.  Blood 
pressure on an electrocardiogram 
tracing that same month was 126/72.  In 
April 2002 and August 2003, 
hypertension was controlled.  VA blood 
pressure graphs from 1998 to 2005 
suggest elevated blood pressure 
readings. 

In formulating the opinion, considering 
accepted medical principles pertaining 
to the history, manifestations, and 
clinical course of hypertension comment 
on whether blood pressure readings in 
excess of 120/80 in service support the 
diagnosis of hypertension having onset 
in service. 

The claims folder should be made available 
to the VA examiner. 

2.  Afford the Veteran a VA examination to 
determine the current level of severity of 
residuals of a right hand injury.  

The examiner is asked to address the 
following:
    
a).  Whether there is a gap of one 
inch (2.5cm) or more between the 
fingertip and the proximal transverse 
crease of the palm, with the finger 
flexed to the extent possible, or; 
with extension limited by more than 
30 degrees; 

b).  Whether there is a gap of one to 
two inches (2.5cm to 5.1cm) between 
the thumb pad and the fingers with 
the thumb attempting to oppose the 
fingers.  

The claims folder should be made available 
to the examiner for review. 

3.  After the above development is 
completed, adjudicate the remaining 
claims.  If any benefit sought remains 
denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.



The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


